NOTE: This order is nonprecedential.

 mutub ~tate5 QCourt of ~eaI5
    for tbe jfeberaI QCtrmtt

GPX INTERNATIONAL TIRE CORPORATION AND
     HEBEl STARBRIGHT TIRE CO., LTD.,
              Plaintiffs-Appellees,

                      AND

     TIANJIN UNITED TIRE & RUBBER
        INTERNATIONAL CO., LTD.,
              Plaintiff-Appellee,

                    v.
              UNITED STATES,
             Defendant-Appellant,

                      AND

TITAN TIRE CORPORATION AND UNITED STEEL,
       PAPER AND FORESTRY, RUBBER,
      MANUFACTURING, ENERGY, ALLIED
     INDUSTRIAL AND SERVICE WORKERS
    INTERNATIONAL UNION, AFL-CIO-CLC,
             Defendants-Appellants,

                      AND

    BRIDGESTONE AMERICAS, INC. AND
BRIDGESTONE AMERICAS TIRE OPERATIONS,
                LLC,
             Defendants-Appellants.
GPX INTL TIRE CORP v. US                                  2


                  2011-1107, -1108, -1109


   Appeals from the United States Court ofInternational
Trade in consolidated case no. 08-CV-0285, Judge Jane A.
Restani.


                       ON MOTION


                Before RADER, Chief Judge.
                           ORDER

     Upon consideration of GPX International Tire
Corporation and Hebei Starbright Tire Co., Ltd.'s motion
for leave to file an extended brief of no more than 21,000
words, and of motions by ArcelorMittal USA LLC,
American Spring Wire Corp., Insteel Wire Products,
Sumiden Wire Products Corp., Nashville Wire Products
and SSW Holding Co., Inc.; the Committee on Pipe and
Tube Imports; the Committee to Support U.S. Trade Laws;
Nucor Corporation, Maverick Tube Corporation, and
Alabama Metals Corporation; and United States Steel
Corporation for leave to file briefs amici curiae in support
of the defendants-appellants,

    IT IS ORDERED THAT:

    (1) The motion by GPX International Tire Corpora-
tion and Hebei Starbright Tire Co., Ltd. for leave to file
an extended brief of no more than 21,000 words is denied.
A brief of no more than 14,000 words is due within 40
days from the date of filing of this order.

    (2) The motions for leave to file briefs amici curiae
are granted, except that the Committee to Support U.S.
3                                 GPX INTL TIRE CORP v. US



Trade Laws and Nucor Corporation, Maverick Tube Corpo-
ration, and Alabama Metals Corporation, which are repre-
sented by the same counsel, are limited to filing a
combined brief of no more than 7,000 words, due within 14
days from the date of filing of this order.

                                  FOR THE COURT


      MAR 10 2011                 /s/ Jan Horbaly
         Date                     Jan Horbaly
                                  Clerk
cc: Daniel L. Porter, Esq.
    Francis J. Sailer, Esq.
    Wesley K. Caine, Esq.
    Joseph W. Dorn, Esq.                             FILED
                                           u.s. COUIlr OF APPEALS FOIIt
    Michael D. Panzera, Esq.                  TlfE FEDERAL CIRCUIT
    Robert E. Lighthizer, Esq.
    Alan H. Price, Esq.
                                                 MAR 10 2011
    Kathleen W. Cannon, Esq.
    Roger B. Schagrin, Esq.                       JAM HlJRBAlY
                                                     ClfHK
s23